UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6904


JAMES WILLIAM MORRIS, JR.,

                      Petitioner – Appellant,

          v.

ROBERT M. STEVENSON, III, Warden,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Joseph F. Anderson, Jr., District
Judge. (9:10-cv-02299-JFA)


Submitted:   October 13, 2011              Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James William Morris, Jr., Appellant Pro Se. Donald John
Zelenka, Deputy Assistant Attorney General, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James       William     Morris,        Jr.,   seeks    to    appeal       the

district    court’s      order     accepting        the   recommendation        of    the

magistrate judge and denying relief on his 28 U.S.C. § 2254

(2006) petition.         The order is not appealable unless a circuit

justice    or    judge   issues     a   certificate       of   appealability.          28

U.S.C. § 2253(c)(1)(A) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).            When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable   jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.   Cockrell,     537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and conclude that Morris has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3